Citation Nr: 1205346	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  10-35 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUE

Whether the character of the appellant's discharge is a bar to VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant began his period of service in May 1980 and separated in May 1982.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an May 2008 denial letter of the Chicago, Illinois VARO.  In July 2009 a hearing was held before a decision review officer (DRO) at the RO; in September 2011 a Travel Board hearing was held before the undersigned.  Transcripts of both hearings are associated with the claims file.   


FINDINGS OF FACT

1. The appellant's period of active military service was terminated by a discharge under other than honorable conditions due to "misconduct-frequent involvement."

2. The appellant's assault of a fellow Marine and his possession of marijuana in October 1980; his absence from his appointed place of duty in August 1981; his assault of two fellow Marines in September 1981; and his unlawfully striking a fellow Marine in January 1982 constituted willful and persistent misconduct.


CONCLUSION OF LAW

The appellant's discharge from service was under dishonorable conditions, and the character of this discharge is a bar to entitlement to VA benefits.  38 U.S.C.A. §§ 101(2), 5303(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.12 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA) 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).

In Palor v. Nicholson, 21 Vet. App. 325 (2007) the U.S. Court of appeals for Veterans Claims (Court) held that in claims where it is necessary to first establish veteran status proper VCAA notice must be tailored to also inform claimants of the information or evidence necessary to prove the element of veteran status, the information the appellant is responsible for providing, and what information VA will seek to obtain concerning that element. 

In correspondence dated September 2006 the RO notified the appellant of the information and evidence necessary to substantiate whether the character of his discharge rendered him ineligible for benefits.  The record reflects that the claimant is well aware that the critical question in the matter at hand is the character of his service, and the impact of his violations of the Uniform Code of Military Justice (UCMJ) on that matter.  It is not alleged that notice was in any way lacking.

The appellant was afforded a videoconference hearing before the undersigned; he has been provided with every opportunity to submit evidence and argument in support of his claim.  Service treatment records and service personnel records are associated with his claims file.  The National Personnel Records Center (NPRC) documented that further records regarding the facts and circumstances of the appellant's discharge "either do not exist or are not located at NPRC."  

At the September 2011 hearing before the undersigned, the appellant indicated that he had previously been told in the 1980s "that my discharge was not going to be upgraded but I could appeal it and I did."  His statements leave unclear whether he was indicating that the issue of his character of discharge was previously addressed by VA or that he had requested an upgrade from the service department (which would be handled by a branch of the Department of Defense, and not the Department of Veterans Affairs).  Regardless, in September 2011 the RO made a formal finding on the unavailability of any character of discharge decision in 1982.  Significantly, de novo review affords him a broader scope of review than would a claim to reopen, and he is not prejudiced by the de novo adjudication..

II.  Legal Criteria, Factual Background and Analysis

If a former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12(a).

A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense causing such discharge or release or unless otherwise specifically provided.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).

A discharge or release because of willful and persistent misconduct, to include a discharge under other than honorable conditions, is considered to have been issued under dishonorable conditions.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.  38 C.F.R. § 3.12(d)(4).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002 & Supp. 2011).  An appellant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102 (2011).  When an appellant seeks benefits and the evidence is in relative equipoise, the appellant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
The evidence clearly shows, and the appellant acknowledges, that he was in possession of marijuana in service; that he left his place of duty; and that he assaulted fellow Marines in several separate incidents.  His service personnel records reveal that he violated (three times) Articles 86, 91, and 128 of the Uniform Code of Military Justice (UCMJ).  In October 1980 he assaulted a fellow Marine and was found in possession of marijuana; in August 1981 he was absent from his appointed place of duty and "was found at the Oasis Club at Camp McTureous"; in September 1981 he assaulted two fellow Marines; and in January 1982 he unlawfully struck a fellow Marine.  His records also reveal that in January 1982 his rank was permanently reduced to private as a result of an Article 15, a nonjudicial punishment under the UCMJ. 

The appellant has acknowledged the aforementioned incidents but contends that these offenses, which resulted in his discharge, should not be considered a bar to VA benefits because he was the victim of hazing and racism.  He testified that one incident occurred when he was stationed in California and his mattress, on the top bunk, was flipped several times by fellow Marines while he was sleeping on it, causing him to fall to the concrete floor.  He testified that he subsequently "took matters into my own hands" and "retaliated" by not only dumping his persecutors on the floor but "follow[ing] the mattress with my knees and elbows to make sure he felt it."  With respect to possession of marijuana, he admits he was in possession of marijuana but says that he was unaware of what he was carrying:  he was asked to carry a bag to a party by some of his fellow Marines "with the chips and the candy and all the party favors and things of that nature in it, not realizing that somebody had stuck two ounces of marijuana in the bag also."  

With respect to the incident when he left his post, that occurred after he had been transferred to Okinawa.  He testified:

I had diarrhea.  I had messed my pants. . . . I went to where they had like a duty station that had a running water bathroom.  I went in there to clean my clothes up and clean myself up and come back to the radio site.  On the way back to the radio site I ran into the platoon commander who was like what you doing here?

The appellant was then transferred to Camp Lejeune where he testified he experienced more racism, including finding "a Ku Klux Klan rope," or noose, under his bed and having six men break into his room.  He stated that during that incident "I grabbed a bed adapter and we fought.  I sent four of them to sick bay.  Four of them.  They put me in the base jail."  The appellant does not contend, nor does the evidence show, that he was insane at the time any of these offenses were committed.

The Board acknowledges the appellant's testimony with respect to the fact his service should not be a bar to benefits because his offenses were unknowing (in the case of his possession of marijuana); were due to a more pressing need (to clean his pants rather than remain at his appointed place of duty); or were a result of his defending himself (in the incidents where he assaulted fellow Marines) because he was the victim of hazing or racism at three separate duty stations.  However, the Board does not find the appellant credible.  First, his accounts with respect to the reasons behind these incidents are self-serving.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements).  Second, his statement with respect to the circumstances surrounding his absence from his post-that he went to "like a duty station" to clean his pants and "[o]n the way back to the radio site I ran into the platoon commander"-is inconsistent with the contemporaneous military records.  The military records show that he was at a club, a location which hardly resembles a duty station, and that he was not on his way back to the radio site when his absence was discovered but that "he was found at the Oasis Club by Lt. A and Lt. G."  The Board finds the account documented in the official military records to be more probative and persuasive than that of the appellant, in part because it is a contemporaneous record, made at the time of the reported incident.  Given the appellant's interest in this matter and the disparity between the facts as the appellant reports them and as they appear in official military records, the Board finds that the appellant's accounts of these incidents are not credible.
The preponderance of the evidence, including the appellant's five violations over a less than two-year period, is against a finding that his conduct was not willful and persistent misconduct.  The quality and length of his service cannot be considered to have been honest, faithful, meritorious, or of such benefit to the nation so as to compensate for his numerous offenses.  The evidence does not show that the appellant meets any exception which would authorize the Board to find that the character of discharge assigned by the service department is not applicable for purposes of entitlement to compensation benefits administered by VA.

The appellant's misconduct in service was willful and persistent.  He was not insane at the time of the actions leading to his discharge from service.  Assaults on fellow Marines, possession of marijuana, and being absent from an appointed place of duty are the types of offenses that would interfere with and preclude the performance of an appellant's military duties (and also interfere with the performance of duties by the Marines he assaulted), and thus do not constitute minor offenses under 38 C.F.R. § 3.12(d)(4).  See Cropper v. Brown, 6 Vet. App. 450, 452 (1994) (willful and persistent misconduct is supported by the record findings of four violations, all of which occurred in a relatively short period of time, and that the offenses were of the type that prevented the proper performance of military duties).  The preponderance of the evidence is against the appellant's appeal to lift the bar to VA benefits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board finds that the character of the appellant's discharge from service must remain a bar to his entitlement to VA benefits. 


ORDER

The appeal to remove the character of the appellant's service as a bar to his receipt of VA benefits is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


